Citation Nr: 9900123	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to May 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
bilateral hearing loss with tinnitus and assigned a 
noncompensable disability rating.  The veteran has since 
moved to the jurisdiction of the RO in Nashville, Tennessee.

In May 1998, the Board remanded this claim for additional due 
process and evidentiary development.  As the RO has complied 
with the Boards remand instructions, this case is ready for 
appellate review. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
hearing loss are more severely disabling than currently 
evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a compensable 
disability rating for hearing loss.



FINDINGS OF FACT

1.  The veterans claim is plausible, and sufficient evidence 
necessary for fair disposition of this claim has been 
obtained by the RO.

2.  The veterans hearing loss disability is currently 
manifested by an average puretone threshold of 51 decibels in 
the right ear and 45 decibels in the left ear, with speech 
recognition ability of 88 percent for both ears.

3.  The veteran has Level II hearing in both ears.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable disability rating for hearing loss, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a compensable disability rating for 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85 and 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In January 1992, the veteran filed a claim for service 
connection for hearing loss.  Upon VA examination in February 
1992, he complained of difficulty hearing normal 
conversations.  The authorized audiological evaluation showed 
that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
80
100
LEFT
15
20
20
75
105

The average puretone threshold was 63 decibels for the right 
ear and 55 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 100 percent in the left ear.  It was noted 
that the veteran had some difficulty communicating on a one-
to-one basis if visual cues were eliminated.

A rating decision of June 1993 granted service connection for 
hearing loss, with assignment of a zero percent 
(noncompensable) disability rating.  In his notice of 
disagreement, the veteran detailed the extent of his noise 
exposure during service.  He indicated that it was difficult 
to understand normal conversation if there was any background 
noise.  He also stated that he often had to ask people to 
repeat themselves in his employment as a salesman. 

In May 1998, the Board remanded this claim for additional due 
process and evidentiary development.  In accordance with the 
Boards instruction, the RO asked the veteran in a June 1998 
letter to identify all medical providers who had treated him 
for hearing loss since 1992.  The veteran did not respond.

In July 1998, the veteran underwent an additional VA 
examination.  He stated that he could not understand speech 
with his hearing aids, and speech understanding worsened with 
background noise.  The authorized audiological evaluation 
showed that puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
60
90
LEFT
15
15
20
50
95

The average puretone threshold was 51 decibels for the right 
ear and 45 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent 
bilaterally.  The examiner indicated that the veteran had 
hearing within normal limits through 2000 Hertz for the left 
ear, then sloping from moderate to profound sensorineural 
hearing loss.  The veteran had hearing within normal limits 
through 500 Hertz for the right ear, then sloping from mild 
to moderate sensorineural hearing loss.  He had good speech 
discrimination scores and normal middle ear pressure for both 
ears.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for hearing loss; therefore, his claim continues to be 
well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veterans disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations.  
Moreover, several attempts have been made to schedule a 
personal hearing in accordance with his request.  These 
attempts have been unsuccessful due to the veterans failure 
to keep VA apprised of his whereabouts and his failure to 
appear for scheduled hearings.  There is no indication of 
additional medical records that the RO failed to obtain.  In 
accordance with the Boards remand instructions, the RO 
properly notified the veteran of the transfer of his claims 
file to the Board.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veterans entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veterans favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veterans disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The evaluations derived from this 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Codes 6100 through 6110; Table VI (1998).  Tables VI and VII 
are reproduced below.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  



TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment
(with diagnostic codes)
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The results of the most recent audiogram conducted in July 
1998, as detailed above, indicated that the veterans hearing 
loss is properly evaluated as zero percent disabling.  Based 
on an 88 percent speech recognition score and a 51-decibel 
average puretone threshold, Table VI indicates a designation 
of Level II for the right ear.  Based on an 88 percent 
speech recognition score and a 45-decibel average puretone 
threshold, Table VI indicates a designation of Level II 
for the left ear.  When applied to Table VII, the numeric 
designations of II for both ears translated to a zero 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998).  Therefore, the veterans service-connected hearing 
loss is currently noncompensable.  38 C.F.R. § 4.85, Tables 
VI and VII (1998).

The results of the audiogram conducted in 1992, as detailed 
above, also indicated that the veterans hearing loss is 
properly evaluated as zero percent disabling.  Based on a 94 
percent speech recognition score and a 63-decibel average 
puretone threshold, Table VI indicates a designation of Level 
II for the right ear.  Based on a 100 percent speech 
recognition score and a 55-decibel average puretone 
threshold, Table VI indicates a designation of Level I 
for the left ear.  When applied to Table VII, the numeric 
designations of I for the better ear and II for the 
poorer ear also translated to a zero percent evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (1998).  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veterans claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veterans difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.



ORDER

Entitlement to a compensable disability rating for hearing 
loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
